DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-23 are rejected as indefinite from their dependency on claim 1. 
Regarding Claim 3, the limitation of “the sintering atmosphere comprises at least an atmospheric concentration of at least one of carbon, nitrogen, oxygen, and sulfur” the term “atmospheric concentration” is considered indefinite, as it is unclear if the claim is requiring the sintering atmosphere comprise at least one of C, N, O, and S in a concentration found in a standard atmospheric concentration such as ambient air under normal conditions (in the atmosphere of Earth, dry air contains 78% N, 21% O, 0.04% CO2, etc.); or if applicant is merely referring to the concentration of these elements in the sintering atmosphere specifically. For the purpose of further examination, both interpretations will be considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 9, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff et al. (“Sintering of magnesium." Advanced Engineering Materials 12.9 (2010): 829-836.)
Regarding Claims 1 and 22, Wolff teaches a method of sintering Mg based alloy powders (Mg-1Ca(hy), Mg-1Ca(al); Mg-1Ca(eu); and Mg-0.6Ca(al) or Mg-0.2Ca(al)) (Table 2) in sintering crucibles (Figure 3), comprising the step of sintering the specimen surrounded by Mg-getter material (a matrix is considered a surrounding material) where the surrounded sinter material is enclosed in an outer crucible (Figure 3) and sintering is performed (Page 831, Sintering, [001-003]). 
The lower inner crucible of Figure 3 is considered to be substantially surrounded by getter material. 
Regarding Claim 2, Wolff teaches the sintering is performed under atmospheric or ambient pressure (Page 831, Sintering, [001-003]). Atmospheric pressure is considered to be at 1 atm or 101.3 kPa, reading on the claimed pressure range of 90-202 kPa. 
Regarding Claims 7 and 9, the getter material is taught to be “Mg-getter material” (Abstract), this is considered to comprise Mg. 

Claim(s) 1-3, 5-8, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (US20180154440A1). 
Regarding Claims 1-3, 22 Gibson teaches a method for forming near net shape objects by additive manufacturing [0004] which can include a getter for oxygen or other contaminants as a support material [0077]; where the object can be consolidated in a sintering furnace where pressurized gas/atmosphere at 100-1500 psi (forming a positive pressure in the furnace as it is greater than 1 atm)  or performed at slightly above atmospheric pressure [0042], considered to be slightly above 101 KPa, reading Claim 2 range of 90-202 kPa;  for the purpose of removing binder and driving a powdered material toward consolidation and densification [0042]). 
Gibson teaches support can enclose the object, and is considered to substantially surround the sinterable metal object [0011], further this is considered a surrounding medium or matrix.  
Regarding Claim 5-6, Gibson teaches the build material may be a titanium alloy [0067], and that the build material includes powder that is bound by binder which can be debound and sintered [0046] or that the green part (powder and binder) can be directly sintered at once [0038]. 
Regarding Claims 7-8, Gibson teaches Ti can be added as a getter material [0093]





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5-6, 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. in view of Gibson et al. (US20180154440A1).
Regarding Claim 3, Wolff does not teach the sintering atmosphere includes a positive pressure, however, Gibson teaches a method for forming near net shape objects by additive manufacturing [0004] which can include a getter for oxygen or other contaminants as a support material [0077]; where the object can be consolidated in a sintering furnace where pressurized gas/atmosphere at 100-1500 psi (forming a positive pressure in the furnace as it is greater than 1 atm) for the purpose of removing binder and driving a powdered material toward consolidation and densification [0042]). Therefore, one of ordinary skill in the art would have been motivated to include a positive (greater than 1 atm) pressure in sintering the furnace configuration of Wolff for the purpose of driving the powdered material towards consolidation and densification. 
Regarding Claim 5-6, Wolff teaches that the specimens to be sintered can be first uniaxially pressed into green parts (Page 831, Col. 2, Lines 1-10), thereby teaching the starting material can be bound powder. However, Wolff does not teach the sinterable material comprises titanium. However, Gibson teaches the build material may be a titanium alloy [0067], and that the build material includes powder that is bound by binder which can be debound and sintered [0046] or that the green part (powder and binder) can be directly sintered at once [0038]. Therefore, one of ordinary skill in the art, would have been motivated to use the method of Wolff to produce a titanium sintered part from bound Ti powder for the purpose of forming a high strength sintered material. 
Regarding Claim 8, Wolff does not teach the getter material can comprise Ti, however, Gibson teaches the support material may comprise titanium as an oxygen getter to improve the build environment to mitigate oxidation of the build material [0093]. Therefore, one of ordinary skill in the art would have been motivated to either add Ti or replace the Mg getter material of Wolff with Ti for the purpose of mitigating the oxidation of the powdered part during sintering. 
Regarding Claim 10, Wolff teaches sintering for the Mg based alloy occurs at 610-630 C, (Page 831, Col. 2, Sintering) but does not teach the step of heating to a temperature between 1000-1400 C. However, Gibson teaches in general that commercially available furnaces operate from around 600-1900 C for extended times [0038], therefore, since Ti (m.p. 1668 C) has a significantly higher melting point than Mg (m.p. 650 C), an ordinary artisan would have been motivated to perform higher temperature sintering for Ti for the purpose of forming a denser final part with improved material properties although more energy intensive. 
Regarding Claim 11, Wolff does not explicitly teach that the sintered samples are removed from the furnace, however, an ordinary artisan would expect a final sintered part to be removed from the furnace in order to obtain the final sintered part. 
Regarding Claims 12-14, since Wolff in view of Gibson teaches a substantially identical method of sintering metal parts including to the claimed temperature range of 1000-1400 C, the claimed properties of ductility, elongation, and brittleness are considered a result of the sintering step; therefore, one of ordinary skill in the art would have expected the product of the prior art to have similar mechanical properties as those claimed under the expectation that products made by similar methods have similar properties. (See MPEP 2112.01(I)).  


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Kenney et al. (US20190054533A1).
Regarding Claim 4, Wolff teaches the sintering was carried out under an argon atmosphere (Page 831, Sintering, [001-003]) but does not teach the sintering atmosphere comprises at least one of C, N, O, and S; however, Kenney teaches an additive manufacturing method forming a powdered material where the sintering [0019] atmosphere can be inert and comprise a gas comprising O, N, C, and combinations thereof [0024]; therefore one of ordinary skill in the art would have been motivated to modify the inert Ar atmosphere of Wolff to further include one or more of O, N, and C as a simple substitution of one known inert atmosphere for sintering for another to achieve the predictable result of forming a sintered consolidated metal near net shape product. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Snow et al. (US5456740).
Regarding Claim 17, Wolff teaches getter material surrounds the green bodies to be sintered but does not teach the getter material is in the form of a sponge. However, Snow teaches a method of sintering a composite including sinterable metal powder and sinterable getter material (Col. 4, Lines 15-20) and teaches that conventionally, Zr and Ti based sponges have been used (Col. 2, Lines 54-60). Therefore, one of ordinary skill in the art would have been motivated to use a sponge as the getter material of Wolff as a simple substitution of one known element for another to achieve the predictable result of surrounding the sintered crucible with a oxygen/impurity collecting getter material. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Hotaling et al. (US5360572).
Regarding Claim 18, Wolff teaches getter material surrounds the green bodies to be sintered but does not teach the getter material is in the form of or comprises mesh. However, Hotaling teaches a method of forming a light-weight getter for collecting particulate and molecular contaminants where the getter is comprised of a metal mesh matrix, where the metal mesh provides reinforcing support and thermal conductivity (abstract). Therefore, one of ordinary skill in the art would have been motivated to modify the getter matrix of Wolff to comprise mesh for the purpose of forming a light-weight getter for collecting particulate and molecular contaminants to provide reinforcing support and thermal conductivity to the sintering furnace system around the metal powder green body to be sintered. 


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Goddard et al. ("Progress in the development of high density fuels for enhanced accident tolerance." Topfuel Reactor Fuel Performance (2018).).
Regarding Claim 19, Wolff teaches getter material surrounds the green bodies to be sintered but does not teach the getter material is in the form of or comprises beads. However, Goddard teaches a method of sintering uranium pellets where tantalum beads act as oxygen getters during sintering and prevent interaction between the crucible and the pellet (Section 2.2 Pelleting processes for U3Si2, [002]) Therefore, one of ordinary skill in the art would have been motivated to use a getter in the form of beads for Wolff as a simple substitution of one known element for another to achieve the predictable result of surrounding the sintered crucible with an oxygen/impurity collecting getter material.


Claim(s) 15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Conte et al. (US6299746B1).
Regarding Claim 20, Wolff teaches getter material surrounds the green bodies to be sintered but does not teach the getter material is in the form of or comprises screens. However, Conte teaches a method of purifying a gaseous atmosphere within a process Schamber where a getter system includes at least one screen (20’) and where sintered planar getters (24) is proximate to the screens, and where the system is disposed in the within the containment volume (Abstract) (Figure 1); where the screens reduce the gas conductance to improve sorption of gaseous impurities (Col. 2, Lines 5-15). Therefore, it would have been obvious to one of ordinary skill in the art to modify to the surrounding getter material of Wolff to be either planar or in the shape of a screen or to comprise screens for the purpose of improving the sorption of gaseous impurities during sintering. 
Regarding Claims 15 and 21, Conte teaches the getter material has a thickness of 20 microns to about 500 microns (See Claim 20 of Conte) (this is equivalent to 0.02 mm to 0.5 m), reading on the claimed range of 0.000005 mm to 10 mm; and is considered to be in thickness of a foil. 

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Baillin et al. (US9051173B2).
Regarding Claims 8 and 16, Wolff does not teach the getter material comprises TiN or TiO2. However, Baillin teaches a getter material where non-evaporative getter materials such as titanium, where the getter can be exposed to oxidation or nitriding so as to form a planar protective layer (Claim 1) where the protective layer comprised of oxide or nitrides makes the getter able to reverseibly absorb or adsorb gaseous molecules thereby allowing the getter material to be exposed to ambient air without it being altered by the gases it is exposed to, thereby improving the overall capacity or productivity of the getter material in absorbing gaseous contaminants (Col. 2, Lines 40-65). Therefore, one of ordinary skill in the art would have been motivate to use Ti as a getter material and oxidize or nitride to form TiN or TiO2 as a protective layer to improve the overall capacity or productivity of the getter material in absorbing gaseous contaminants. 


Claim(s) 20-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Catchpole et al. (US20160175805A1).
Regarding Claim 20-21, 23 Wolff teaches getter material surrounds the green bodies to be sintered but does not teach the getter material comprises zeolite material. However, Catchpole teaches a getter composition to remove unwanted materials from an atmosphere enclosure [0002], where the getter may comprise a material for absorbing or adsorbing organic compounds [0013] including zeolites [0014] and may be compacted into the form of a tablet (screen) or in the form of a sheet or foil (about 0.5 mm) [0021]. Therefore, one of ordinary skill in the art would have been motivated to add zeolite into the getter material of Wolff for the purpose of removing organic contaminants from the sintering atmosphere. 

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson as applied to claim 1 above. 
Regarding Claim 10, Gibson teaches in general that commercially available furnaces operate from around 600-1900 C for extended times [0038], therefore, since Ti (m.p. 1668 C) has a significantly higher melting point than Mg (m.p. 650 C); this range is considered to encompass the claimed range of 1000-1400 C. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 11, Gibson does not explicitly teach that the sintered samples are removed from the furnace, however, an ordinary artisan would expect a final sintered part to be removed from the furnace in order to obtain the final sintered part. 
Regarding Claims 12-14, since Gibson teaches a substantially identical method of sintering metal parts including to the claimed temperature range of 1000-1400 C, the claimed properties of ductility, elongation, and brittleness are considered a result of the sintering step; therefore, one of ordinary skill in the art would have expected the product of the prior art to have similar mechanical properties as those claimed under the expectation that products made by similar methods have similar properties. (See MPEP 2112.01(I)).  




Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Kenney et al. (US20190054533A1).
Regarding Claim 4, Gibson teaches the sintering was carried out under inert gas atmosphere [0097] but does not teach the sintering atmosphere comprises at least one of C, N, O, and S; however, Kenney teaches an additive manufacturing method forming a powdered material where the sintering [0019] atmosphere can be inert and comprise a gas comprising O, N, C, and combinations thereof [0024]; therefore one of ordinary skill in the art would have been motivated to modify the inert atmosphere of Gibson to further include one or more of O, N, and C as a simple substitution of one known inert atmosphere for sintering for another to achieve the predictable result of forming a sintered consolidated metal near net shape product. 
Regarding Claim 9, Gibson does not teach the getter material comprises Mg, however, Kenney teaches getter materials are those that readily collect free gases by adsorption, absorption or occlusion and that commonly include Al,Mg, Zr, and Ti [0054]. Therefore, one of ordinary skill in the art would have been motivated to include Mg in the Getter support material of Gibson. 

Claim(s) 15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Conte et al. (US6299746B1).
Regarding Claim 20, Gibson teaches getter material surrounds the green bodies to be sintered but does not teach the getter material is in the form of or comprises screens. However, Conte teaches a method of purifying a gaseous atmosphere within a process Schamber where a getter system includes at least one screen (20’) and where sintered planar getters (24) is proximate to the screens, and where the system is disposed in the within the containment volume (Abstract) (Figure 1); where the screens reduce the gas conductance to improve sorption of gaseous impurities (Col. 2, Lines 5-15). Therefore, it would have been obvious to one of ordinary skill in the art to modify to the surrounding getter material of Gibson to be either planar or in the shape of a screen or to comprise screens for the purpose of improving the sorption of gaseous impurities during sintering. 
Regarding Claims 15 and 21, Conte teaches the getter material has a thickness of 20 microns to about 500 microns (See Claim 20 of Conte) (this is equivalent to 0.02 mm to 0.5 m), reading on the claimed range of 0.000005 mm to 10 mm; and is considered to be in thickness of a foil. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of Baillin et al. (US9051173B2).
Regarding Claim 16, Gibson does not teach the getter material comprises TiN or TiO2. However, Baillin teaches a getter material where non-evaporative getter materials such as titanium, where the getter can be exposed to oxidation or nitriding so as to form a planar protective layer (Claim 1) where the protective layer comprised of oxide or nitrides makes the getter able to reversibly absorb or adsorb gaseous molecules thereby allowing the getter material to be exposed to ambient air without it being altered by the gases it is exposed to, thereby improving the overall capacity or productivity of the getter material in absorbing gaseous contaminants (Col. 2, Lines 40-65). Therefore, one of ordinary skill in the art would have been motivate to use Ti as a getter material and oxidize or nitride to form TiN or TiO2 as a protective layer to improve the overall capacity or productivity of the getter material in absorbing gaseous contaminants. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Snow et al. (US5456740).
Regarding Claim 17, Gibson does not teach the getter material is in the form of a sponge. However, Snow teaches a method of sintering a composite including sinterable metal powder and sinterable getter material (Col. 4, Lines 15-20) and teaches that conventionally, Zr and Ti based sponges have been used (Col. 2, Lines 54-60). Therefore, one of ordinary skill in the art would have been motivated to use a sponge as the getter material of Wolff as a simple substitution of one known element for another to achieve the predictable result of surrounding the sintered crucible with a oxygen/impurity collecting getter material. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Hotaling et al. (US5360572).
Regarding Claim 18, Gibson does not teach the getter material is in the form of or comprises mesh. However, Hotaling teaches a method of forming a light-weight getter for collecting particulate and molecular contaminants where the getter is comprised of a metal mesh matrix, where the metal mesh provides reinforcing support and thermal conductivity (abstract). Therefore, one of ordinary skill in the art would have been motivated to modify the getter matrix of Wolff to comprise mesh for the purpose of forming a light-weight getter for collecting particulate and molecular contaminants to provide reinforcing support and thermal conductivity to the sintering furnace system around the metal powder green body to be sintered. 


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Goddard et al. ("Progress in the development of high density fuels for enhanced accident tolerance." Topfuel Reactor Fuel Performance (2018).).
Regarding Claim 19, Gibson does not teach the getter material is in the form of or comprises beads. However, Goddard teaches a method of sintering uranium pellets where tantalum beads act as oxygen getters during sintering and prevent interaction between the crucible and the pellet (Section 2.2 Pelleting processes for U3Si2, [002]) Therefore, one of ordinary skill in the art would have been motivated to use a getter in the form of beads for Wolff as a simple substitution of one known element for another to achieve the predictable result of surrounding the sintered crucible with an oxygen/impurity collecting getter material.

Claim(s) 20-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of Catchpole et al. (US20160175805A1).
Regarding Claim 20-21, 23 Gibson teaches getter material surrounds the green bodies to be sintered but does not teach the getter material comprises zeolite material. However, Catchpole teaches a getter composition to remove unwanted materials from an atmosphere enclosure [0002], where the getter may comprise a material for absorbing or adsorbing organic compounds [0013] including zeolites [0014] and may be compacted into the form of a tablet (screen) or in the form of a sheet or foil (about 0.5 mm) [0021]. Therefore, one of ordinary skill in the art would have been motivated to add zeolite into the getter material of Gibson for the purpose of removing organic contaminants from the sintering atmosphere. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735